                                                                            Exhibit
10.1

PURCHASE AGREEMENT




THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 27th day of February,
2012 by and among Remark Media, Inc. (f/k/a/ HSW International, Inc.), a
Delaware corporation (the “Company”), and the Investors set forth on the
signature pages affixed hereto (each an “Investor” and collectively the
“Investors”).


Recitals


A.           The Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) and the provisions of Regulation D (“Regulation D”), as
promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended; and


B.           The Investors wish to purchase from the Company, and the Company
wishes to sell and issue to the Investors, upon the terms and conditions stated
in this Agreement, (i) an aggregate of 944,777 shares of the Company’s Common
Stock, par value $0.001 per share (together with any securities into which such
shares may be reclassified, whether by merger, charter amendment or otherwise,
the “Common Stock”), at purchase price of $4.50 per share, and (ii) warrants to
purchase an aggregate of 236,194 shares of Common Stock (subject to adjustment)
at an exercise price of $[__] per share (subject to adjustment) in the form
attached hereto as Exhibit A (the “Warrants”); and


C.           Contemporaneous with the sale of the Common Stock and Warrants, the
parties hereto will execute and deliver a Registration Rights Agreement, in the
form attached hereto as Exhibit B (the “Registration Rights Agreement”),
pursuant to which the Company will agree to provide certain registration rights
under the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder, and applicable state securities laws; and


D.           On or prior to the Closing (as defined below), the Company intends
to enter into
an Agreement and Plan of Merger, substantially in the form attached hereto as
Exhibit C (the “Merger Agreement”), pursuant to which the Company will, on the
terms and subject to the conditions specified in the Merger Agreement, acquire
all of the capital stock and Common Stock Equivalents (as defined below) of
[Bravo], Inc. (“[Bravo]”) for an aggregate consideration consisting of (i) up to
702,784 shares of Common Stock (the “Acquisition Shares”), (ii) up to $300,000
in cash, and (iii) cash in lieu of any fractional share interests (collectively,
the “Aggregate Consideration”) (the “Acquisition”); and


E.           Simultaneously with the execution and delivery of the Merger
Agreement, the holders of more than 50% of the voting power of the Company (the
“[Bravo] Majority Holders”) will execute and deliver to the Company a Voting
Agreement, in the form attached hereto as Exhibit D (the “Voting Agreement” and,
together with the Merger Agreement, the “[Bravo] Transaction Documents”),
pursuant to which the [Bravo] Majority Holders agree, among other things, to
vote their shares of capital stock of [Bravo] in favor of the Acquisition.
 
 
 
 

--------------------------------------------------------------------------------

 
In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.           Definitions.  In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.


“Agent” means Janney Montgomery Scott, LLC.


“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.


“Common Stock Equivalents” means, with respect to any Person, any securities of
such Person or its subsidiaries which would entitle the holder thereof to
acquire at any time any voting stock or other equity interest in such Person,
including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, voting
stock or other equity interest in such Person.


“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.


“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


“Effective Date” means the date on which the initial Registration Statement is
declared effective by the SEC.


“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the SEC under the terms of the
Registration Rights Agreement.


 
2

--------------------------------------------------------------------------------

 
“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).


“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents or the [Bravo] Transaction Documents.


“Material Contract” means any contract, instrument or other agreement to which
the Company or any Subsidiary is a party or by which it is bound which is
material to the business of the Company and its Subsidiaries, taken as a whole,
including those that have been filed or were required to have been filed as an
exhibit to the SEC Filings pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K.


“Nasdaq” means The Nasdaq Capital Market.


“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.


“Purchase Price” means Four Million Dollars ($4,251,497).


“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.


“Required Investors” means (i) prior to Closing, the Investors agreeing to
purchase a majority of the Shares and Warrants pursuant to this Agreement and
(ii) from and after Closing, the Investors beneficially owning (calculated as
provided in Rule 13d-3 under the 1934 Act) a majority of the Shares and Warrant
Shares held all of the Investors.


“SEC Filings” has the meaning set forth in Section 4.6.


“Securities” means the Shares, the Warrants and the Warrant Shares.


“Shares” means the shares of Common Stock being purchased by the Investors
hereunder.


“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting
 
 
 
3

--------------------------------------------------------------------------------

 
 interests, 50% or more of the equity interests of which) is owned directly or
indirectly by such first Person.


“Transaction Documents” means this Agreement, the Warrants and the Registration
Rights Agreement.


“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.


“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.


“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.


2.           Purchase and Sale of the Shares and Warrants.  Subject to the terms
and conditions of this Agreement, on the Closing Date, each of the Investors
shall severally, and not jointly, purchase, and the Company shall sell and issue
to the Investors, the Shares and Warrants in the respective amounts set forth
opposite the Investors’ names on the signature pages attached hereto in exchange
for the Purchase Price as specified in Section 3 below.


3.           Closing.  Unless other arrangements have been made with a
particular Investor, upon confirmation that the other conditions to closing
specified herein have been satisfied or duly waived by the Investors, the
Company shall deliver to Lowenstein Sandler PC, in trust, a certificate or
certificates, registered in such name or names as the Investors may designate,
representing the Shares and Warrants, with instructions that such certificates
are to be held for release to the Investors only upon payment in full of the
Purchase Price to the Company by all the Investors.  Unless other arrangements
have been made with a particular Investor, upon such receipt by Lowenstein
Sandler PC of the certificates, each Investor shall promptly, but no more than
one Business Day thereafter, cause a wire transfer in same day funds to be sent
to the account of the Company as instructed in writing by the Company, in an
amount representing such Investor’s pro rata portion of the Purchase Price as
set forth on the signature pages to this Agreement.  On the date (the “Closing
Date”) the Company receives the Purchase Price, the certificates evidencing the
Shares and Warrants shall be released to the Investors (the “Closing”).  The
Closing of the purchase and sale of the Shares and Warrants shall take place at
the offices of Lowenstein Sandler PC, 1251 Avenue of the Americas, 18th Floor,
New York, New York 10020, or at such other location and on such other date as
the Company and the Investors shall mutually agree.


4.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investors that, except as set forth in the
schedules delivered herewith (collectively, the “Disclosure Schedules”):


4. 1           Organization, Good Standing and Qualification.  Each of the
Company and its Subsidiaries is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has all requisite corporate power and
 
 
 
4

--------------------------------------------------------------------------------

 
 
authority to carry on its business as now conducted and to own or lease its
properties.  Each of the Company and its Subsidiaries is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
makes such qualification or leasing necessary unless the failure to so qualify
or be in good standing has not had and could not reasonably be expected to have
a Material Adverse Effect.  The Company’s Subsidiaries are listed on Schedule
4.1 hereto.


4.2           Authorization.  The Company has full power and authority and has
taken all requisite action on the part of the Company, its officers, directors
and stockholders necessary for (i) the authorization, execution and delivery of
the Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Securities.  The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally and to general equitable principles.


4.3           Capitalization.  Schedule 4.3 sets forth as of the date hereof (a)
the authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans; and (d) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities (other than the
Shares and the Warrants) exercisable for, or convertible into or exchangeable
for any shares of capital stock of the Company.  All of the issued and
outstanding shares of the Company’s capital stock have been duly authorized and
validly issued and are fully paid, nonassessable and were issued in compliance
in all material respects with applicable state and federal securities law and
any rights of third parties.  Except as described on Schedule 4.3, all of the
issued and outstanding shares of capital stock of each Subsidiary have been duly
authorized and validly issued and are fully paid, nonassessable and free of
pre-emptive rights, were issued in compliance in all material respects with
applicable state and federal securities law and any rights of third parties and
are owned by the Company, beneficially and of record, subject to no lien,
encumbrance or other adverse claim.  Except as described on Schedule 4.3, no
Person is entitled to pre-emptive or similar statutory or contractual rights
with respect to any securities of the Company.  Except for the Merger Agreement
and except as described on Schedule 4.3, there are no outstanding warrants,
options, convertible securities or other rights, agreements or arrangements of
any character under which the Company or any of its Subsidiaries is or may be
obligated to issue any equity securities of any kind and except as contemplated
by this Agreement and the Merger Agreement, neither the Company nor any of its
Subsidiaries is currently in negotiations for the issuance of any equity
securities of any kind.  Except for the [Bravo] Transaction Documents and the
Registration Rights Agreement or as described on Schedule 4.3, there are no
voting agreements, buy-sell agreements, option or right of first purchase
agreements or other agreements of any kind among the Company and any of the
securityholders of the Company relating to the securities of the Company held by
them.  Except as provided in the [Bravo] Transaction Documents and the
Registration Rights Agreement or as described on Schedule 4.3, no Person has the
right to require the Company to register any securities of the Company under the
1933 Act, whether on a demand basis or in connection with
 
 
 
5

--------------------------------------------------------------------------------

 
 
 the registration of securities of the Company for its own account or for the
account of any other Person.


Except as described on Schedule 4.3, the issuance and sale of the Securities
hereunder will not obligate the Company to issue shares of Common Stock or other
securities to any other Person (other than the Investors) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.


Except as described on Schedule 4.3, the Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events.


4.4           Valid Issuance.  The Shares have been duly and validly authorized
and, when issued and paid for pursuant to this Agreement, will be validly
issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Investors),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws.  The Warrants have been duly and validly
authorized.  Upon the due exercise of the Warrants, the Warrant Shares will be
validly issued, fully paid and non-assessable free and clear of all encumbrances
and restrictions, except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws and except for
those created by the Investors.  The Company has reserved a sufficient number of
shares of Common Stock for issuance upon the exercise of the Warrants.


4.5           Consents.  The execution, delivery and performance by the Company
of the Transaction Documents and the offer, issuance and sale of the Securities
to the Investors require no consent of, action by or in respect of, or filing
with, any Person, governmental body, agency, or official other than filings that
have been made pursuant to applicable state securities laws and post-sale
filings pursuant to applicable state and federal securities laws which the
Company undertakes to file within the applicable time periods.  Subject to the
accuracy of the representations and warranties of each Investor set forth in
Section 5 hereof, the Company has taken all action necessary to exempt (i) the
issuance and sale of the Securities, (ii) the issuance of the Warrant Shares
upon due exercise of the Warrants, and (iii) the other transactions contemplated
by the Transaction Documents from the provisions of any stockholder rights plan
or other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties may be subject and any provision of the
Company’s Certificate of Incorporation or Bylaws that is or could reasonably be
expected to become applicable to the Investors as a result of the transactions
contemplated hereby, including without limitation, the issuance of the
Securities and the ownership, disposition or voting of the Securities by the
Investors or the exercise of any right granted to the Investors pursuant to this
Agreement or the other Transaction Documents.


4.6           Delivery of SEC Filings; Business.  The Company has made available
to the Investors through the EDGAR system, true and complete copies of the
Company’s most recent Annual Report on Form 10-K for the fiscal year ended
December 31, 2010 (as amended by the Form 10-K/A filed on April 4, 2011 and by
the Form 10-K/A filed on June 24, 2011, the
 
 
6

--------------------------------------------------------------------------------

 
 
 “10-K”), and all other reports filed by the Company pursuant to the 1934 Act
since the filing of the 10-K and prior to the date hereof (collectively, the
“SEC Filings”).  The SEC Filings are the only filings required of the Company
pursuant to the 1934 Act for such period.  Except as set forth on Schedule 4.6,
the Company and its Subsidiaries are engaged in all material respects only in
the business described in the SEC Filings.


4.7           Use of Proceeds.  The net proceeds of the sale of the Shares and
the Warrants hereunder shall be used by the Company for working capital and
general corporate purposes.  Without limiting the generality of the foregoing,
none of such net proceeds shall be used to pay any portion of the Aggregate
Consideration in the Acquisition.


4.8           No Material Adverse Change.  Since September 30, 2011, except as
described in the SEC Filings or as described on Schedule 4.8, there has not
been:


(i)           any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the Company’s Quarterly Report on Form 10-Q for
the quarter ended September 30, 2011 (as amended by the Form 10-Q/A filed on
December 8, 2011), except for (A) the Acquisition and (B) changes in the
ordinary course of business which have not had and could not reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate;


(ii)           any declaration or payment of any dividend, or any authorization
or payment of any distribution, on any of the capital stock of the Company, or
any redemption or repurchase of any securities of the Company;


(iii)           any damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries, which
has had or could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate;


(iv)           any waiver, not in the ordinary course of business, by the
Company or any Subsidiary of a material right or of a material debt owed to it;


(v)           any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company or a Subsidiary, except in the ordinary
course of business and which is not material to the assets, properties,
financial condition, operating results or business of the Company and its
Subsidiaries taken as a whole (as such business is presently conducted and as it
is proposed to be conducted);


(vi)           any change or amendment to the Company's Certificate of
Incorporation or Bylaws, or material change to any Material Contract by which
the Company or any Subsidiary is bound or to which any of their respective
assets or properties is subject;


(vii)           any labor difficulties or labor union organizing activities with
respect to employees of the Company or any Subsidiary, which has had or could
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate;


 
7

--------------------------------------------------------------------------------

 
(viii)           except for the [Bravo] Transaction Documents, any material
transaction entered into by the Company or a Subsidiary other than in the
ordinary course of business;


(ix)           the loss of the services of any executive officer (as defined in
Rule 405 under the 1933 Act) of the Company, or material change in the
composition or duties of such officers;


(x)           the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or


(xi)           except for the [Bravo] Transaction Documents, any other event or
condition of any character that has had or could reasonably be expected to have
a Material Adverse Effect.


4.9           SEC Filings; S-3 Eligibility.


(a)           At the time of filing thereof (or, if amended prior to the date
hereof, at the time of such amendment), the SEC Filings complied as to form in
all material respects with the requirements of the 1934 Act and did not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.


(b)           Each registration statement and any amendment thereto filed by the
Company since January 1, 2009 pursuant to the 1933 Act and the rules and
regulations thereunder, as of the date such statement or amendment became
effective, complied as to form in all material respects with the 1933 Act and
did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein not misleading; and each prospectus filed pursuant to
Rule 424(b) under the 1933 Act, as of its issue date and as of the closing of
any sale of securities pursuant thereto did not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.


(c)           The Company is eligible to use Form S-3 to register the
Registrable Securities (as such term is defined in the Registration Rights
Agreement) for sale or other disposition by the Investors as contemplated by the
Registration Rights Agreement.


4.10           No Conflict, Breach, Violation or Default.  The execution,
delivery and performance of the Transaction Documents by the Company and the
issuance and sale of the Securities will not (i) conflict with or result in a
breach or violation of (a) any of the terms and provisions of, or constitute a
default under the Company’s Certificate of Incorporation or the Company’s
Bylaws, both as in effect on the date hereof (true and complete copies of which
have been made available to the Investors through the EDGAR system), or (b) any
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign,
 
 
8

--------------------------------------------------------------------------------

 
 
having jurisdiction over the Company, any Subsidiary or any of their respective
assets or properties, or (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
result in the creation of any lien, encumbrance or other adverse claim upon any
of the properties or assets of the Company or any Subsidiary or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any Material Contract, except in the
case of this clause (ii) for such conflicts, defaults or adverse claims as could
not reasonably be expected to have a Material Adverse Effect, individually or in
the aggregate.


4.11           Tax Matters.  The Company and each Subsidiary has timely prepared
and filed all tax returns required to have been filed by the Company or such
Subsidiary with all appropriate governmental agencies and timely paid all taxes
shown thereon.  The charges, accruals and reserves on the books of the Company
in respect of taxes for all fiscal periods are adequate in all material
respects, and there are no material unpaid assessments against the Company or
any Subsidiary nor, to the Company’s Knowledge, any basis for the assessment of
any additional taxes, penalties or interest for any fiscal period or audits by
any federal, state or local taxing authority except for any assessment which is
not material to the Company and its Subsidiaries, taken as a whole.  All taxes
and other assessments and levies that the Company or any Subsidiary is required
to withhold or to collect for payment have been duly withheld and collected and
paid to the proper governmental entity or third party when due, except to the
extent being contested by the Company in good faith and for which adequate
reserves have been created on the Company’s consolidated financial
statements.  There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened against the Company or any Subsidiary or any of their
respective assets or property.  Except as described on Schedule 4.11, there are
no outstanding tax sharing agreements or other such arrangements between the
Company and any Subsidiary or other corporation or entity.


4.12           Title to Properties.  Except as disclosed in the SEC Filings, the
Company and each Subsidiary has good and marketable title to all real properties
and all other properties and assets owned by it, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in the SEC Filings, the Company and each
Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.


4.13           Certificates, Authorities and Permits.  The Company and each
Subsidiary possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, except where the failure to so possess has not had and could
not reasonably be expected to have a Material Adverse Effect, individually or in
the aggregate, and neither the Company nor any Subsidiary has received any
written notice of proceedings relating to the revocation or modification of any
such certificate, authority or permit that, if determined adversely to the
Company or such Subsidiary, could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate.


                      4.14           Labor Matters.


 
9

--------------------------------------------------------------------------------

 
                      (a)           Except as set forth on Schedule 4.14, the
Company is not a party to or bound by any collective bargaining agreements or
other agreements with labor organizations.  The Company has not violated any
laws, regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours, except for violations which have not
had and could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.


                      (b)           (i) There are no labor disputes existing, or
to the Company's Knowledge, threatened, involving strikes, slow-downs, work
stoppages, job actions, disputes, lockouts or any other disruptions of or by the
Company's employees, (ii) there are no unfair labor practices or petitions for
election pending or, to the Company's Knowledge, threatened before the National
Labor Relations Board or any other federal, state or local labor commission
relating to the Company's employees, (iii) no demand for recognition or
certification heretofore made by any labor organization or group of employees is
pending with respect to the Company and (iv) to the Company's Knowledge, the
Company enjoys good labor and employee relations with its employees and labor
organizations.


                      (c)           The Company is, and at all times has been,
in compliance in all material respects with all applicable laws respecting
employment (including laws relating to classification of employees and
independent contractors) and employment practices, terms and conditions of
employment, wages and hours, and immigration and naturalization, except for such
instances of noncompliance as have not had and could not reasonably be expected
to have a Material Adverse Effect, individually or in the aggregate.


                      (d)           Except as disclosed in the SEC Filings or as
described on Schedule 4.14, the Company is not a party to, or bound by, any
employment or other contract or agreement that contains any severance,
termination pay or change of control liability or obligation, including, without
limitation, any “excess parachute payment,” as defined in Section 280G(b) of the
Internal Revenue Code.


                      4.15           Intellectual Property.


(a)           All Intellectual Property of the Company and its Subsidiaries
necessary to conduct their respective businesses as currently conducted or as
currently proposed to be conducted is currently in compliance with all legal
requirements (including timely filings, proofs and payments of fees) and is
valid and enforceable.  Except as described in Schedule 4.15, no Intellectual
Property of the Company or its Subsidiaries which is necessary for the conduct
of Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted has been or is now involved
in any cancellation, dispute or litigation, and, to the Company’s Knowledge, no
such action is threatened.  No patent of the Company or its Subsidiaries has
been or is now involved in any interference, reissue, re-examination or
opposition proceeding.


 
10

--------------------------------------------------------------------------------

 
(b)           All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted to which the
Company or any Subsidiary is a party or by which any of their assets are bound
(other than  generally commercially available, non-custom, off-the-shelf
software application programs having a retail acquisition price of less than
$10,000 per license) (collectively, “License Agreements”) are valid and binding
obligations of the Company or its Subsidiaries that are parties thereto and, to
the Company’s Knowledge, the other parties thereto, enforceable in accordance
with their terms, except to the extent that enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally,
and, to the Company’s Knowledge, there exists no event or condition which will
result in a material violation or breach of or constitute (with or without due
notice or lapse of time or both) a default by the Company or any of its
Subsidiaries under any such License Agreement.


(c)           Except as described in Schedule 4.15, The Company and its
Subsidiaries own or have the valid right to use all of the Intellectual Property
that is necessary for the conduct of the Company’s and each of its Subsidiaries’
respective businesses as currently conducted or as currently proposed to be
conducted and for the ownership, maintenance and operation of the Company’s and
its Subsidiaries’ properties and assets, free and clear of all liens,
encumbrances, adverse claims or obligations to license all such owned
Intellectual Property and Confidential Information, other than licenses entered
into in the ordinary course of the Company’s and its Subsidiaries’ businesses,
except where the failure to so own or have would have or could reasonably be
expected to have a Material Adverse Effect.  The Company and its Subsidiaries
have a valid and enforceable right to use all third party Intellectual Property
and Confidential Information that is necessary for the conduct of the Company’s
and each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted.


(d)           The conduct of the Company’s and its Subsidiaries’ businesses as
currently conducted does not infringe or otherwise impair or conflict with
(collectively, “Infringe”) any Intellectual Property rights of any third party
or any confidentiality obligation owed to a third party, and, to the Company’s
Knowledge, the Intellectual Property and Confidential Information of the Company
and its Subsidiaries which are necessary for the conduct of Company’s and each
of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted are not being Infringed by any third
party.  Except as described in Schedule 4.15, there is no litigation or order
pending or outstanding or, to the Company’s Knowledge, threatened or imminent,
that seeks to limit or challenge or that concerns the ownership, use, validity
or enforceability of any Intellectual Property or Confidential Information of
the Company and its Subsidiaries and the Company’s and its Subsidiaries’ use of
any Intellectual Property or Confidential Information owned by a third party,
and, to the Company’s Knowledge, there is no valid basis for the same.


(e)           The consummation of the transactions contemplated hereby and by
the other Transaction Documents will not result in the alteration, loss,
impairment of or restriction on the Company’s or any of its Subsidiaries’
ownership or right to use any of the
 
 
11

--------------------------------------------------------------------------------

 
 
Intellectual Property or Confidential Information which is necessary for the
conduct of Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted.


(f)           The Company and its Subsidiaries have taken reasonable steps to
protect the Company’s and its Subsidiaries’ rights in their Intellectual
Property and Confidential Information. Except under confidentiality obligations,
to the Company’s Knowledge, there has been no material disclosure of any of the
Company’s or its Subsidiaries’ Confidential Information to any third party.


4.16           Environmental Matters.  The Company and each Subsidiary is in
compliance with any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), except for such instances
of noncompliance as have not had and could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate. Neither the Company
nor any Subsidiary owns or operates any real property contaminated with any
substance that is subject to any Environmental Laws, is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or is subject to
any claim relating to any Environmental Laws, which violation, contamination,
liability or claim has had or could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate; and there is no pending or, to
the Company’s Knowledge, threatened investigation that might lead to such a
claim.


4.17           Litigation.  Except as described in the SEC Filings or on
Schedule 4.17, there are no pending actions, suits or proceedings against or
affecting the Company, its Subsidiaries or any of its or their properties; and
to the Company’s Knowledge, no such actions, suits or proceedings are threatened
or contemplated.  Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or since January 1, 2007 has been the subject of any action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty.  There has not been, and to the
Company’s Knowledge, there is not pending or contemplated, any investigation by
the SEC involving the Company or any current or former director or officer of
the Company.  The SEC has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any
Subsidiary under the 1933 Act or the 1934 Act.


4.18           Financial Statements.  The financial statements included in each
SEC Filing comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing (or to the extent corrected by a subsequent
restatement) and present fairly, in all material respects, the consolidated
financial position of the Company as of the dates shown and its consolidated
results of operations and cash flows for the periods shown, and such financial
statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”) (except as may be disclosed therein or in the notes thereto,
and, in the case of quarterly financial statements, for normal, recurring
year-end adjustments or as otherwise permitted by Form 10-Q under the 1934
Act).  Except as set
 
 
12

--------------------------------------------------------------------------------

 
 
forth in the financial statements of the Company included in the SEC Filings
filed prior to the date hereof or as described on Schedule 4.18, neither the
Company nor any of its Subsidiaries has incurred any liabilities, contingent or
otherwise, except (i) those contained in the [Bravo] Transaction Documents and
(ii) those incurred in the ordinary course of business, consistent (as to amount
and nature) with past practices since the date of such financial statements,
none of which, individually or in the aggregate, have had or could reasonably be
expected to have a Material Adverse Effect.


4.19           Insurance Coverage.  The Company and each Subsidiary maintains in
full force and effect insurance coverage that is customary for comparably
situated companies for the business being conducted and properties owned or
leased by the Company and each Subsidiary, and the Company reasonably believes
such insurance coverage to be adequate against all liabilities, claims and risks
against which it is customary for comparably situated companies to insure.


4.20           Compliance with Nasdaq Continued Listing Requirements.  The
Company is in compliance in all material respects with applicable Nasdaq
continued listing requirements.  There are no proceedings pending or, to the
Company’s Knowledge, threatened against the Company relating to the continued
listing of the Common Stock on Nasdaq and the Company has not received any
written notice of, nor to the Company’s Knowledge is there any basis for, the
delisting of the Common Stock from Nasdaq.


4.21           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company, other than as
described in Schedule 4.21.


4.22           No Directed Selling Efforts or General Solicitation.  Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.


4.23           No Integrated Offering.  Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(2) for the exemption from registration for
the transactions contemplated hereby or would require registration of the
Securities under the 1933 Act.


4.24           Private Placement.  The offer and sale of the Securities to the
Investors as contemplated hereby is exempt from the registration requirements of
the 1933 Act.


4.25           Questionable Payments.  Neither the Company nor any of its
Subsidiaries nor, to the Company’s Knowledge, any of their respective current or
former stockholders, directors, officers, employees, agents or other Persons
acting on behalf of the Company or any
 
 
13

--------------------------------------------------------------------------------

 
 
Subsidiary, has on behalf of the Company or any Subsidiary or in connection with
the respective businesses of the Company or any Subsidiary: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.


4.26           Transactions with Affiliates.  Except as disclosed in the SEC
Filings or as disclosed on Schedule 4.26, none of the officers or directors of
the Company and, to the Company’s Knowledge, none of the employees of the
Company is presently a party to any transaction with the Company or any
Subsidiary (other than as holders of stock options and/or warrants, and for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Company’s Knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.


4.27           Internal Controls.  The Company is in material compliance with
the provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company.  The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in 1934
Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company, including the Subsidiaries, is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s most recently filed periodic report under the 1934 Act, as the case
may be, is being prepared.  The Company's certifying officers have evaluated the
effectiveness of the Company's controls and procedures as of the end of the
period covered by the most recently filed periodic report under the 1934 Act
(such date, the "Evaluation Date").  The Company presented in its most recently
filed periodic report under the 1934 Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no significant changes in the Company's internal controls (as
such term is defined in Item 308 of Regulation S-K) or, to the Company's
Knowledge, in other factors that could significantly affect the Company's
internal controls.  The Company maintains and will continue to maintain a
standard system of accounting established and administered in accordance with
GAAP and the applicable requirements of the 1934 Act.


 
14

--------------------------------------------------------------------------------

 
4.28           Disclosures.  Neither the Company nor any Person acting on its
behalf has provided the Investors or their agents or counsel with any
information that constitutes or might constitute material, non-public
information, other than the terms of the transactions contemplated hereby and
the Acquisition and the other transactions contemplated by the [Bravo]
Transaction Documents (the “Confidential Information”).


4.29           Acquisition.  The representations and warranties of the Company
and, to the Company’s Knowledge, the other parties to the [Bravo] Transaction
Documents are true and correct in all material respects.  To the Company’s
Knowledge, there is no reason that the Company or the other parties to the
[Bravo] Transaction Documents, will not be able to perform in all material
respects the covenants and obligations of the Company or such other parties set
forth in the [Bravo] Transaction Documents on a timely basis when due.  Other
than the [Bravo] Transaction Documents, the other agreements and instruments
referred to therein, and any terms sheets or confidentiality agreements executed
in connection with the negotiation of the Acquisition, there are no other
agreements, arrangements or understandings relating to the Acquisition.


4.30           Investment Company.  The Company is not required to be registered
as, and is not an Affiliate of, and immediately following the Closing will not
be required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.


5.           Representations and Warranties of the Investors.  Each of the
Investors hereby severally, and not jointly, represents and warrants to the
Company that:


5.1           Organization and Existence.  Such Investor is a duly organized and
validly existing corporation, limited partnership or limited liability company,
is in good standing under the laws of its jurisdiction of incorporation or
organization, and has all requisite corporate, partnership or limited liability
company power and authority to invest in the Securities pursuant to this
Agreement.


5.2           Authorization.  Such Investor has full power and authority to
execute, deliver and perform the Transaction Documents to which such Investor is
a party. The execution, delivery and performance by such Investor of the
Transaction Documents to which such Investor is a party have been duly
authorized and each will constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.


5.3           Purchase Entirely for Own Account.  The Securities to be received
by such Investor hereunder will be acquired for such Investor’s own account, not
as nominee or agent, and not with a view to the resale or distribution of any
part thereof in violation of the 1933 Act, and such Investor has no present
arrangement or intention of selling, granting any participation in, or otherwise
distributing the same in violation of the 1933 Act without prejudice, however,
to such Investor’s right at all times to sell or otherwise dispose of all or any
part of such Securities in compliance with applicable federal and state
securities laws.  Nothing
 
 
 
15

--------------------------------------------------------------------------------

 
 
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time.  Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.


5.4           Investment Experience.  Such Investor acknowledges that it can
bear the economic risk and complete loss of its investment in the Securities and
has such knowledge, sophistication and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
contemplated hereby.


5.5           Disclosure of Information.  Such Investor has had an opportunity
to receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, the
Subsidiaries, their respective businesses and the terms and conditions of the
offering of the Securities.  Such Investor acknowledges receipt of copies of the
SEC Filings.  Neither such inquiries nor any other due diligence investigation
conducted by such Investor shall modify, limit or otherwise affect such
Investor’s right to rely on the Company’s representations and warranties
contained in this Agreement.


5.6           Restricted Securities.  Such Investor understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the 1933 Act only in certain limited circumstances.


5.7           Legends.  It is understood that, except as provided below,
certificates evidencing the Securities may bear the following or any similar
legend:


(a)           “The securities represented hereby have not been registered with
the Securities and Exchange Commission or the securities commission of any state
in reliance upon an exemption from registration under the Securities Act of
1933, as amended, and, accordingly, may not be transferred unless (i) such
securities have been registered for sale pursuant to the Securities Act of 1933,
as amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended.”


(b)           If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.


5.8           Accredited Investor.  At the time such Investor was offered the
Securities it was, and at the date hereof it is, and on the date it exercises
any Warrants it will be, an “accredited investor” as defined in Rule 501(a) of
Regulation D, as amended, under the 1933 Act.


5.9           No General Solicitation.  Such Investor did not learn of the
investment in the Securities as a result of any general solicitation or general
advertising.


 
16

--------------------------------------------------------------------------------

 
5.10           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of such Investor.


5.11           Prohibited Transactions.  Since the earlier of (a) such time as
such Investor was first contacted by the Company or any other Person acting on
behalf of the Company regarding the transactions contemplated hereby or (b)
thirty (30) days prior to the date hereof, neither such Investor nor any
Affiliate of such Investor nor any Person acting on behalf of such Investor
which (x) had knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to such Investor’s investments or trading or
information concerning such Investor’s investments, including in respect of the
Securities, or (z) is subject to such Investor’s review or input concerning such
Affiliate’s investments or trading (collectively, “Trading Affiliates”) has,
directly or indirectly, effected or agreed to effect any short sale, whether or
not against the box, established any “put equivalent position” (as defined in
Rule 16a-1(h) under the 1934 Act) with respect to the Common Stock, granted any
other right (including, without limitation, any put or call option) with respect
to the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities (each, a “Prohibited
Transaction”).  Prior to the earliest to occur of (i) the termination of this
Agreement, (ii) the Effective Date or (iii) the Effectiveness Deadline, such
Investor shall not, and shall cause its Trading Affiliates not to, engage,
directly or indirectly, in a Prohibited Transaction.  Such Investor acknowledges
that the representations, warranties and covenants contained in this Section
5.11 are being made for the benefit of the Investors as well as the Company and
that each of the other Investors shall have an independent right to assert any
claims against such Investor arising out of any breach or violation of the
provisions of this Section 5.11.


5.12 No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.


5.13 No Legal, Tax or Investment Advice. Such Investor understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities. Such
Investor understands that the Agent has acted solely as the agent of the Company
in this placement of the Securities, and that the Agent makes no representation
or warranty with regard to the merits of this transaction or as to the accuracy
of any information such Investor may have received in connection therewith. Such
Investor acknowledges that he has not relied on any information or advice
furnished by or on behalf of the Agent.


 
17

--------------------------------------------------------------------------------

 
6.  Conditions to Closing.


6.1           Conditions to the Investors’ Obligations. The obligation of each
Investor to purchase the Shares and the Warrants at the Closing is subject to
the satisfaction, on or prior to the Closing Date, of the following conditions,
any of which may be waived by such Investor (as to itself only):


(a)           The representations and warranties made by the Company in Section
4 hereof qualified as to materiality shall be true and correct at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, the representations and warranties made by the Company in Section 4 hereof
not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date.  The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.


(b)           The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect, and provided the Investors with irrevocable waivers of
piggyback registration rights with respect to the Shares and Warrants executed
by Discovery Communications, Inc., Theodore P. Botts and Theorem Capital,, LLC
and an irrevocable waiver of participation rights with respect to the Shares and
Warrants executed by Theorem Capital, LLC.


(c)           The Company shall have executed and delivered the Registration
Rights Agreement.


(d)           The Company and the other parties thereto shall have executed and
delivered the [Bravo] Transaction Documents in substantially the forms attached
hereto and no amendment, supplement, waiver or modification of the terms of the
Acquisition, including without limitation, the Aggregate Consideration, shall
have occurred.


                                (e)           [reserved]


(f)           The Company shall have received gross proceeds from the sale of
the Shares and Warrants as contemplated hereby of at least Four Million Dollars
($4,000,000).


(g)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the
 
 
 
18

--------------------------------------------------------------------------------

 
 
transactions contemplated hereby or in the other Transaction Documents or the
[Bravo] Transaction Documents.


(h)           The Company shall have delivered a Certificate, executed on behalf
of the Company by its Chief Executive Officer, Chief Operating Officer or Chief
Financial Officer, dated as of the Closing Date, certifying to the fulfillment
of the conditions specified in subsections (a), (b), (d), (f), (g) and (k) of
this Section 6.1.


(i)           The Company shall have delivered a Certificate, executed on behalf
of the Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
Acquisition, the [Bravo] Transaction Documents, the transactions contemplated by
this Agreement and the other Transaction Documents and the issuance of the
Securities, certifying the current versions of the Certificate of Incorporation
and Bylaws of the Company and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company.


(j)           The Investors shall have received an opinion from Greenberg
Traurig, LLP, the Company's counsel, dated as of the Closing Date, in form and
substance reasonably acceptable to the Investors and addressing such legal
matters as the Investors may reasonably request.


(k)           No stop order or suspension of trading shall have been imposed by
Nasdaq, the SEC or any other governmental or regulatory body with respect to
public trading in the Common Stock.


6.2           Conditions to Obligations of the Company. The Company's obligation
to sell and issue the Shares and the Warrants at the Closing is subject to the
satisfaction, on or prior to the Closing Date, of the following conditions, any
of which may be waived by the Company:


(a)           The representations and warranties made by the Investors in
Section 5 hereof, other than the representations and warranties contained in
Sections 5.3, 5.4, 5.5, 5.6, 5.7, 5.8 and 5.9 (the “Investment
Representations”), shall be true and correct in all material respects when made,
and shall be true and correct in all material respects on the Closing Date with
the same force and effect as if they had been made on and as of said date.  The
Investment Representations shall be true and correct in all respects when made,
and shall be true and correct in all respects on the Closing Date with the same
force and effect as if they had been made on and as of said date.  The Investors
shall have performed in all material respects all obligations and covenants
herein required to be performed by them on or prior to the Closing Date.


(b)           The Investors shall have executed and delivered the Registration
Rights Agreement.


(c)           The Investors shall have delivered the Purchase Price to the
Company.


 
19

--------------------------------------------------------------------------------

 
6.3           Termination of Obligations to Effect Closing; Effects.


(a)           The obligations of the Company, on the one hand, and the
Investors, on the other hand, to effect the Closing shall terminate as follows:


(i)           Upon the mutual written consent of the Company and the Investors;


(ii)           By the Company if any of the conditions set forth in Section 6.2
shall have become incapable of fulfillment, and shall not have been waived by
the Company;


(iii)           By an Investor (with respect to itself only) if any of the
conditions set forth in Section 6.1 shall have become incapable of fulfillment,
and shall not have been waived by the Investor; or


(iv)           By either the Company or any Investor (with respect to itself
only) if the Closing has not occurred on or prior to March 2, 2012;


provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.


(b)           In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall forthwith be given to the other Investors by the Company and the
other Investors shall have the right to terminate their obligations to effect
the Closing upon written notice to the Company and the other Investors.  Nothing
in this Section 6.3 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents.


7.           Covenants and Agreements of the Company.


7.1           Reservation of Common Stock.  The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock, solely for the purpose of providing for the exercise of the Warrants,
such number of shares of Common Stock as shall from time to time equal the
number of shares sufficient to permit the exercise of the Warrants issued
pursuant to this Agreement in accordance with their respective terms.


7.2           Reports.  The Company will furnish to the Investors and/or their
assignees such information relating to the Company and its Subsidiaries as from
time to time may reasonably be requested by the Investors and/or their
assignees; provided, however, that the
 
 
20

--------------------------------------------------------------------------------

 
 
Company shall not disclose material nonpublic information to the Investors, or
to advisors to or representatives of the Investors, unless prior to disclosure
of such information the Company identifies such information as being material
nonpublic information and provides the Investors, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and any Investor wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.


7.3           No Conflicting Agreements.  The Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the Company’s obligations to the Investors under
the Transaction Documents.


7.4           [Reserved]


7.5           [Reserved]


7.6           Listing of Underlying Shares and Related Matters.  Promptly
following the date hereof, the Company shall take all necessary action to cause
the Shares and the Warrant Shares to be listed on Nasdaq no later than the
Effectiveness Deadline.  Further, if the Company applies to have its Common
Stock or other securities traded on any other principal stock exchange or
market, it shall include in such application the Shares and the Warrant Shares
and will take such other action as is necessary to cause such Common Stock to be
so listed.  The Company will use commercially reasonable efforts to continue the
listing and trading of its Common Stock on Nasdaq and, in accordance, therewith,
will use commercially reasonable efforts to comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
such market or exchange, as applicable.


7.7           Termination of Covenants.  The provisions of Sections 7.2 through
7.5 shall terminate and be of no further force and effect on the date on which
the Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.


7.8           Removal of Legends.  In connection with any sale or disposition of
the Securities by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the 1933 Act such that the purchaser acquires freely tradable
shares and upon compliance by the Investor with the requirements of this
Agreement, the Company shall or, in the case of Common Stock, shall cause the
transfer agent for the Common Stock (the “Transfer Agent”) to issue replacement
certificates representing the Securities sold or disposed of without restrictive
legends.  Upon the earlier of (i) registration for resale pursuant to the
Registration Rights Agreement or (ii) the Shares becoming freely tradable by a
non-affiliate pursuant to Rule 144 the Company shall (A) deliver to the Transfer
Agent irrevocable instructions that the Transfer Agent shall reissue a
certificate representing shares of Common Stock without legends upon receipt by
such Transfer Agent of the legended certificates for such shares, together with
either (1) a customary representation by the Investor that Rule 144 applies to
the shares of Common Stock represented thereby or (2) a statement by the
Investor that such Investor has sold the shares of Common Stock represented
thereby in accordance with the Plan of Distribution contained in the
 
 
21

--------------------------------------------------------------------------------

 
 
 
Registration Statement, and (B) cause its counsel to deliver to the Transfer
Agent one or more blanket opinions to the effect that the removal of such
legends in such circumstances may be effected under the 1933 Act.  From and
after the earlier of such dates, upon an Investor’s written request, the Company
shall promptly cause certificates evidencing the Investor’s Securities to be
replaced with certificates which do not bear such restrictive legends, and
Warrant Shares subsequently issued upon due exercise of the Warrants shall not
bear such restrictive legends provided the provisions of either clause (i) or
clause (ii) above, as applicable, are satisfied with respect to such Warrant
Shares.  When the Company is required to cause an unlegended certificate to
replace a previously issued legended certificate, if: (1) the unlegended
certificate is not delivered to an Investor within three (3) Business Days of
submission by that Investor of a legended certificate and supporting
documentation to the Transfer Agent as provided above and (2) prior to the time
such unlegended certificate is received by the Investor, the Investor, or any
third party on behalf of such Investor or for the Investor’s account, purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Investor of shares represented by such
certificate (a “Buy-In”), then the Company shall pay in cash to the Investor
(for costs incurred either directly by such Investor or on behalf of a third
party) the amount by which the total purchase price paid for Common Stock as a
result of the Buy-In (including brokerage commissions, if any) exceeds the
proceeds received by such Investor as a result of the sale to which such Buy-In
relates.  The Investor shall provide the Company written notice indicating the
amounts payable to the Investor in respect of the Buy-In.


                      7.9           Consummation of Acquisition; No Adverse
Changes.  Subject to the good faith exercise by the Board of Directors of their
fiduciary obligations to the Company and its stockholders, the Company shall use
its commercially reasonable efforts to take all actions necessary or advisable
to consummate the Acquisition on the terms contained in the [Bravo] Transaction
Documents as promptly as practicable.  Notwithstanding the provisions of the
preceding sentence, without the prior written consent of the Required Investors,
the Company shall not agree to any amendment, modification, waiver or supplement
of the [Bravo] Transaction Documents which (i) increases the Aggregate
Consideration to be paid for the Acquisition or (ii) is less favorable to the
Company in the aggregate than the original terms of the [Bravo] Transaction
Documents.


                      7.10           Subsequent Equity Sales.


(a)           From the date hereof until ninety (90) days after the Closing
Date, without the consent of the Required Investors, neither the Company nor any
Subsidiary shall issue shares of Common Stock or Common Stock Equivalents.
Notwithstanding the foregoing, the provisions of this Section 7.10(a) shall not
apply to (i) the issuance of Common Stock or Common Stock Equivalents upon the
conversion or exercise of any securities of the Company or a Subsidiary
outstanding on the date hereof, provided that the terms of such security are not
amended after the date hereof to decrease the exercise price or increase the
Common Stock or Common Stock Equivalents receivable upon the exercise,
conversion or exchange thereof, (ii) the issuance of any Common Stock or Common
Stock Equivalents pursuant to any Company equity incentive plan approved by the
Company’s stockholders and in place as of the date hereof, (iii) the issuance of
the Acquisition Shares, and (iv) the issuance of Common Stock or Common Stock
Equivalents to the Agent in payment of the fees owed to the Agent as disclosed
in Schedule 4.21.


 
22

--------------------------------------------------------------------------------

 
(b)           From the date hereof until the earlier of (i) three years from the
Closing Date or (ii) such time as no Investor holds any of the Securities, the
Company shall be prohibited from effecting or entering into an agreement to
effect any “Variable Rate Transaction”.  The term “Variable Rate Transaction”
shall mean a transaction in which the Company issues or sells (i) any debt or
equity securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such debt or equity securities, or (B)
with a conversion, exercise or exchange price that is subject to being reset at
some future date after the initial issuance of such debt or equity security or
upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock or
(ii) enters into any agreement, including, but not limited to, an equity line of
credit, whereby the Company may sell securities at a future determined
price.  For the avoidance of doubt, the issuance of a security which is subject
to customary anti-dilution protections, including where the conversion, exercise
or exchange price is subject to adjustment as a result of stock splits, reverse
stock splits and other similar recapitalization or reclassification events,
shall not be deemed to be a “Variable Rate Transaction.”


(c)           The Company shall not, and shall use its commercially reasonable
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the 1933 Act) that will be integrated with the offer or
sale of the Securities in a manner that would require the registration under the
1933 Act of the sale of the Securities to the Investors, or that will be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any trading market such that it would require stockholder
approval prior to the closing of such other transaction unless stockholder
approval is obtained before the closing of such subsequent transaction.


7.13           Equal Treatment of Investors.  No consideration shall be offered
or paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents.  For
clarification purposes, this provision constitutes a separate right granted to
each Investor by the Company and negotiated separately by each Investor, and is
intended for the Company to treat the Investors as a class and shall not in any
way be construed as the Investors acting in concert or as a group with respect
to the purchase, disposition or voting of Securities or otherwise.


8.           Survival and Indemnification.


8.1  Survival.  The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.


 
23

--------------------------------------------------------------------------------

 
8.2  Indemnification.  The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, trustees,
members, managers, employees and agents, and their respective successors and
assigns, from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person.


8.3  Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.


9.           Miscellaneous.


9.1           Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investors,
as applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a transaction complying with
applicable securities laws without the prior written consent of the Company or
the other Investors.  The provisions of this Agreement shall inure to the
benefit of and be binding upon the respective permitted successors and assigns
of the parties.  Without limiting the generality of the foregoing, in the event
that the Company is a party to a merger,
 
 
24

--------------------------------------------------------------------------------

 
 
consolidation, share exchange or similar business combination transaction in
which the Common Stock is converted into the equity securities of another
Person, from and after the effective time of such transaction, such Person
shall, by virtue of such transaction, be deemed to have assumed the obligations
of the Company hereunder, the term “Company” shall be deemed to refer to such
Person and the term “Shares” shall be deemed to refer to the securities received
by the Investors in connection with such transaction.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.


9.2           Counterparts; Faxes.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.


9.3           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


9.4           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one Business Day after
delivery to such carrier.  All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:


If to the Company:


Remark Media, Inc.
Six Concourse Parkway, Suite 1500
Atlanta, GA 30328
Attention:  General Counsel
Fax:  (404) 974-2711


With a copy to:


Berman Fink Van Horn, P.C.
3423 Piedmont Road, N.E., Suite 200
Atlanta, GA 30305
Attention:  Steven H. Lang, Esq.
Fax:  (404) 233-1943


 
25

--------------------------------------------------------------------------------

 
If to the Investors:


to the addresses set forth on the signature pages hereto.


9.5           Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith, except that the Company shall pay the
reasonable fees and expenses of Lowenstein Sandler PC not to exceed $40,000,
regardless of whether the transactions contemplated hereby are consummated; it
being understood that Lowenstein Sandler PC has only rendered legal advice to
the Special Situations Funds participating in this transaction and not to the
Company or any other Investor in connection with the transactions contemplated
hereby, and that each of the Company and each Investor has relied for such
matters on the advice of its own respective counsel.  Such expenses shall be
paid upon demand.  The Company shall reimburse the Investors upon demand for all
reasonable out-of-pocket expenses incurred by the Investors, including without
limitation reimbursement of attorneys’ fees and disbursements, in connection
with any amendment, modification or waiver of this Agreement or the other
Transaction Documents requested by the Company.  In the event that legal
proceedings are commenced by any party to this Agreement against another party
to this Agreement in connection with this Agreement or the other Transaction
Documents, the party or parties which do not prevail in such proceedings shall
severally, but not jointly, pay their pro rata share of the reasonable
attorneys’ fees and other reasonable out-of-pocket costs and expenses incurred
by the prevailing party in such proceedings.


9.6           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Required Investors.  Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon each holder of any Securities purchased under this Agreement at the time
outstanding, each future holder of all such Securities, and the Company.


9.7           Publicity.  Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Company or the Investors without the prior consent of the Company (in the
case of a release or announcement by the Investors) or the Investors (in the
case of a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market.  By 8:30 a.m. (New York City time) on the trading day
immediately following the Closing Date, the Company shall issue a press release
disclosing the consummation of the transactions contemplated by this Agreement
and the Confidential Information (the “Disclosure Deadline”).  No later than the
fourth trading day following the Closing Date, the Company will file a Current
Report on Form 8-K attaching the press release described in the foregoing
sentence as well as copies of the Transaction Documents.  In addition, the
Company will make such other filings and notices in the manner and time required
by the SEC or Nasdaq.  From and after the Disclosure Deadline, and regardless of
whether the Company has complied with this Section 9.7, the Investors shall be
deemed not to be in possession of any material nonpublic information regarding
the Company and shall be free to effect transactions in the securities of the
Company.  
 
 
26

--------------------------------------------------------------------------------

 
 
Upon the Disclosure Deadline, any confidentiality agreement between the Company
and any Investor shall be deemed to be terminated and no Investor shall have any
further duty or obligation thereunder.


9.8           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.


9.9           Entire Agreement.  This Agreement, including the Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.


9.10           Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.


9.11           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.


9.12           Independent Nature of Investors' Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  The decision of each
 
 
27

--------------------------------------------------------------------------------

 
 
Investor to purchase Securities pursuant to the Transaction Documents has been
made by such Investor independently of any other Investor.  Nothing contained
herein or in any Transaction Document, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Investor acknowledges that no other Investor has
acted as agent for such Investor in connection with making its investment
hereunder and that no Investor will be acting as agent of such Investor in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents.  Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose.  The Company acknowledges
that each of the Investors has been provided with the same Transaction Documents
for the purpose of closing a transaction with multiple Investors and not because
it was required or requested to do so by any Investor.


    9.13           Waiver of Legal Representation.  The Company and the
Investors prospectively waive any conflicts of interest with respect to the
legal representation of the Company by Greenberg Traurig, LLP.


[signature page follows]

 
28

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.



 The Company: REMARK MEDIA, INC.          
 
By:
/s/ Bradley T. Zimmer       Name:  Bradley T. Zimmer        Title:  Chief
Operating Officer and General Counsel           

 
 
 







 
29

--------------------------------------------------------------------------------

 

 


The
Investors:                                                                SPECIAL
SITUATIONS PRIVATE EQUITY FUND, L.P.






By: /s/ Adam
Stettner                                                                
Name: Adam Stettner
Title: General Partner


Aggregate Purchase Price:  $750,000
Number of Shares:  166,666
Number of Warrants:  41,667


527 Madison Avenue
Suite 2600
New York, NY  10022


with a copy to:


Lowenstein Sandler PC
65 Livingston Avenue
Roseland, NJ  07068
Attn:  John D. Hogoboom, Esq.
Telephone:                      973.597.2500
Facsimile:                      973.597.2400




SPECIAL SITUATIONS TECHNOLOGY FUND, L.P.






By: /s/ Adam
Stettner                                                                
Name: Adam Stettner
Title: General Partner


Aggregate Purchase Price:  $300,000
Number of Shares:  66,666
Number of Warrants:  16,666


Address for Notice:
527 Madison Avenue
Suite 2600
New York, NY  10022


 
30

--------------------------------------------------------------------------------

 
with a copy to:


Lowenstein Sandler PC
65 Livingston Avenue
Roseland, NJ  07068
Attn:  John D. Hogoboom, Esq.
Telephone:                      973.597.2500
Facsimile:                      973.597.2400




SPECIAL SITUATIONS TECHNOLOGY FUND II, L.P.






By: /s/ Adam
Stettner                                                                
Name: Adam Stettner
Title: General Partner


Aggregate Purchase Price:  $1,600,000
Number of Shares:  355,556
Number of Warrants:  88,889


Address for Notice:
527 Madison Avenue
Suite 2600
New York, NY  10022


with a copy to:


Lowenstein Sandler PC
65 Livingston Avenue
Roseland, NJ  07068
Attn:  John D. Hogoboom, Esq.
Telephone:                      973.597.2500
Facsimile:                      973.597.2400







 
31 

--------------------------------------------------------------------------------

 



 
The Investors:                                                      Cowen
Overseas Investment LP
By: Ramius Advisors, LLC, its General Partner






By: /s/ Andrew
Cohen                                                                
Name: Andrew Cohen
Title: Authorized Signatory


Aggregate Purchase Price:  $400,000
Number of Shares:  88,889
Number of Warrants:  22,222


Address for
Notice:                                                                c/o
Ramius LLC
599 Lexington Ave., 20th FL
New York, NY  10022
Attn:  Andrew Cohen


with a copy to:








The
Investors:                                                                IROQUOIS
MASTER FUND Ltd.






By: /s/ Joshua
Silverman                                                                
Name: Joshua Silverman
Title: Director


Aggregate Purchase Price:  $50,000
Number of Shares:  11,111
Number of Warrants:  2,778


Address for
Notice:                                                                IROQUOIS
MASTER FUND Ltd.
c/o Iroquois Capital Management LLC
641 Lexington Avenue, 26th FL
New York, NY  10022


with a copy to:





 
32 

--------------------------------------------------------------------------------

 



 
The
Investors:                                                                Plough
Penny Partners LP






By: /s/ Judson
Traphagen                                                                
Name: Judson Traphagen
Title: Owner


Aggregate Purchase Price:  $100,000
Number of Shares:  22,222
Number of Warrants:  5,555


Address for
Notice:                                                                Plough
Penny Partners
270 Lafayette Street Suite 1301
New York, NY  10012


with a copy to:














The
Investors:                                                                JEB
Partners, L.P.






By: /s/ James
Besser                                                                
Name: James Besser
Title: Managing Member


Aggregate Purchase Price:  $249,997.50
Number of Shares:  55,555
Number of Warrants:  13,889


Address for
Notice:                                                                Manchester
Management
131 Charles Street
Boston, MA  02114


with a copy to:



 
33 

--------------------------------------------------------------------------------

 



 
The Investors:                                                      Capital
Ventures International
By Heights Capital Management its Authorized Agent






By: /s/ Martin
Kobinger                                                                
Name: Martin Kobinger
Title: Investment Manager


Aggregate Purchase Price:  $274,999.50
Number of Shares:  61,111
Number of Warrants:  15,278


Address for
Notice:                                                                Heights
Capital Management
101 California St., Suite 3250
San Francisco, CA  94111


with a copy to:


Heights Capital Management
c/o Brad Alles
401 City Line Blvd., Suite 220
Bala Cynwyd, PA  19004






The
Investors:                                                                Steve
Gersten




By: /s/ Steve
Gersten                                                                
Name: Steve Gersten
Title:


Aggregate Purchase Price:  $250,000
Number of Shares:  55,556
Number of Warrants:  13,889


Address for
Notice:                                                                Steve
Gersten
19103 Centre Rose Blvd
Lutz, FL  33558


with a copy to:



 
34 

--------------------------------------------------------------------------------

 



 
The
Investors:                                                                Steve
Epstein




By: /s/ Steve
Epstein                                                                
Name: Steve Epstein
Title:


Aggregate Purchase Price:  $200,000
Number of Shares:  44,445
Number of Warrants:  11,111


Address for
Notice:                                                                Steven T.
Epstein
420 Edgewood Rd.
San Mateo, CA  94402


with a copy to:










The
Investors:                                                                Cobrador
Multi Strategy Partners LP




By: /s/ David E.
Graber                                                                
Name: David E. Graber
Title: Managing Principle


Aggregate Purchase Price:  $76,500
Number of Shares:  17,000
Number of Warrants:  4,250


Address for
Notice:                                                                570
Lexington Ave – 49th FL
New York, NY  10022


with a copy to:




35
 